Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if (claim 2 be corrected for allowing claim 3) be rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-4 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is indefinite for respectively reciting wherein the light receiving side lens surrounding section intersects an outer edge of an optical fiber opposing surface of the light receiving side lens section at an intersection portion, and 12wherein the light receiving side lens surrounding section is configured to be more transparent at a portion facing the partner optical connector than at the intersection portion, as such limitation is not disclosed in the specification, thus making the scope of the claims indefinite.
Claim 4 rejected because of dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Miyakawa, EP 2148230A1, supplied by the applicant as prior art.
With regard to claim 1, Mikawan teaches an optical connector (see figs. 1-6) comprising: 
a housing; an optic transceiver with a light emitting element and a light receiving element (i.e., see transceiver 10), the optic transceiver being accommodated in the housing 19; and a sleeve unit/”lens-body” 3 accommodated in the housing 19, the lens body 3 being configured to be interposed between a partner optical connector (i..e, optical ferrule 15) and the optic transceiver 10 (clearly shown in at least fig. 1-2, see pages 2-6+), 

    PNG
    media_image1.png
    283
    418
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    299
    432
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    448
    680
    media_image3.png
    Greyscale


wherein a light shield section (36, see pages 5-6) is formed in a section of the lens body 3 which connects the light emitting side lens section to the light receiving side lens section (clearly shown in at least fig. 3/2), and wherein an end of the light receiving side lens surrounding section facing the partner optical connector is configured to be transparent (see at least page 5, col. 7, parag. 0045 in which the  all sections including an end of the light receiving side lens surrounding section is transparent).
2. The optical connector according to claim 1, wherein the light receiving side lens surrounding section intersects an outer edge of an optical fiber opposing surface of the light receiving side lens section at an intersection portion, and 12wherein the light receiving side lens surrounding section is configured to be more transparent at a portion facing the partner optical connector than at the intersection portion (see at least fig. 2, with lens body and the optical fiber and pages 2-7).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 

 Claims 1 and 2 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Miyakawa, EP 2148230A1, supplied by the applicant as prior art with translation.
With regard to claim 1, Mikawan teaches an optical connector (see figs. 1-6) comprising: 
a housing; an optic transceiver with a light emitting element and a light receiving element (i.e., see transceiver 10), the optic transceiver being accommodated in the housing 19; and a sleeve unit/”lens-body” 3 accommodated in the housing 19, the lens body 3 being configured to be interposed between a partner optical connector (i..e, optical ferrule 15) and the optic transceiver 10 (clearly shown in at least fig. 1-2, see pages 2-6+), 

    PNG
    media_image1.png
    283
    418
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    299
    432
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    448
    680
    media_image3.png
    Greyscale

wherein the lens body 3 includes, in an integrated manner: a light emitting side lens section 35 configured to be interposed between the light emitting element (see fig. 2) and one optical fiber (see fig. 2 item  fibers for transmitting/receiving  12, 14) of the partner optical connector (clearly shown in at least fig. 2, see pages 2-6+ ); a light receiving side lens section 33 configured to be interposed between the light receiving element (clearly shown in at least fig. 2, see pages 2-6+), and another optical fiber of the partner optical connector (see fig. 2 item  fibers for transmitting/receiving  12, 14 ); and a light receiving  side lens surrounding section with a tubular shape (see fig. 2-6+), the light receiving side lens surrounding section surrounding the light receiving side lens section 33 (see fig. 2-6+ and pages 2-7+),     
wherein a light shield section (36, see pages 5-6) is formed in a section of the lens body 3 which connects the light emitting side lens section to the light receiving side lens section (clearly shown in at least fig. 3/2), and wherein an end of the light receiving 
	 However, Mikawan does not explicitly teach that the above sleeve unit is a lens-body. It is/ obvious/well-known to those of ordinary artisan skilled in the art when the invention was made that a sleeve unit containing lenses is/known as lens-body as such body provides focusing of the light beam to a transmitter/receiver device (see page 3). 
2. The optical connector according to claim 1, wherein the light receiving side lens surrounding section intersects an outer edge of an optical fiber opposing surface of the light receiving side lens section at an intersection portion, and 12wherein the light receiving side lens surrounding section is configured to be more transparent at a portion facing the partner optical connector than at the intersection portion (see at least fig. 2, with lens body and the optical fiber).  
 
Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:

US 20080226233 A1
US 20030007748 A1
US 20040028349 A1
US 20180269971 A1

US 8616787 B2
US 20030091303 A1
US 20030152336 A1
US 20050244111 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883